Citation Nr: 0330052	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  99-11 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for low back strain with periodic pain, prior to 
September 13, 2002.

2.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral intervertebral degenerative disc disease, from 
September 13, 2002.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from June 1994 to June 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).  The claims folder was 
subsequently transferred to the RO in Winston-Salem, North 
Carolina in January 2001 as the veteran had relocated to that 
area.  

The veteran's increased rating claims were previously before 
the Board, and in October 2000 and June 2003 remands, they 
were returned to the RO for additional development.  That 
development has been completed and the claims are once again 
before the Board for appellate review.  

The Board notes that the veteran requested a personal hearing 
in June 1999.  She was notified of the date, time, and 
location of that hearing by a VA letter dated in August 1999.  
The veteran withdrew her request for a hearing in August 1999 
and there are no other outstanding hearing requests of 
record.

REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that Section 3A of the VCAA (covering the duty 
to notify and duty to assist provisions of the VCAA) did not 
apply retroactively, and overruled both Holliday and Karnas 
to the extent that they allowed for such retroactive 
application and to the extent they conflict with the Supreme 
Court's and the Federal Circuit Court's binding authority.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  As noted, 
the VCAA became law in November 2000.  The veteran filed her 
claims in October 1997 and the claims remains pending before 
VA.  Thus, to the extent that the Kuzma case may be 
distinguished from the instant case because of the finality 
of the Board decision in Kuzma at the time of the November 
2000 VCAA enactment date, the Board finds that such 
provisions of the VCAA are applicable to this pending appeal.  

The Board also notes that the Schedule for Rating 
Disabilities pertaining to the spine were amended effective 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243).  This 
change became effective during the veteran's appeal; however, 
the RO did not evaluate the veteran's disability under the 
new criteria.  This must be accomplished on remand.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Further, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit provided there is a reasonable 
possibility that such assistance will aid in substantiating 
the claim.  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. § 5103(A) (West 2002).  In this case, 
such an examination is necessary.  

Finally, the Board notes that in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103 (b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  It was found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify was misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development, the RO 
must inform the veteran that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is REMANDED for the 
following actions.  

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and extent of her lumbosacral 
intervertebral degenerative disc disease.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  
Findings necessary to apply the criteria 
in Fed. Reg. 51454-51458 (August 27, 
2003) should be set forth in detail 
(copies of these regulations should be 
provided to the examiner).  The examiner 
is requested to offer comments and an 
opinion on the following: 

(a)  Does the veteran have 
unfavorable ankylosis of the entire 
thoracolumbar spine?

(b)  Does the veteran have 
unfavorable ankylosis of the entire 
spine? 

(c)  Does the veteran have 
pronounced intervertebral disc 
syndrome with persistent symptoms 
compatible with sciatic neuropathy, 
characteristic pain, and little 
intermittent relief? 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

3.  The RO should then review the 
veteran's claims under the applicable 
diagnostic codes of 38 C.F.R. § 4.71a, in 
effect before and after September 26, 
2003, and consider whether the veteran's 
back disorder warrants increased ratings.  
If the determinations remain adverse to 
the veteran, she should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and her representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




